 

Exhibit 10.4

 

RESIGNATION AND GENERAL RELEASE AGREEMENT

 

This Resignation and General Release Agreement (“Agreement” ) is made and
entered into by and between Jill C. Blumhoff (“Executive”) and Bioanalytical
Systems, Inc., an Indiana corporation (the “Company”).

 

WHEREAS, Executive has been employed with the Company pursuant to an Employment
Agreement dated May 13, 2016, as amended (“Employment Agreement”) and Executive
and the Company are parties to a Key Employee Agreement, dated November 9, 2015
(“Key Employee Agreement” and, together with the Employment Agreement, the
“Existing Agreements”);

 

WHEREAS, Executive has advised the Board of Directors of the Company of her
intention to resign from her position as an officer of the Company and from her
positions as an officer, director or manager of each of the Company's
subsidiaries at which she holds any such position;

 

WHEREAS, neither of the Existing Agreements provides for the payment of
severance benefits by the Company to the Executive in the event of her
resignation; and

 

WHEREAS, in recognition of Executive’s years of dedicated service to the Company
and in exchange for a release by Executive of all claims that she may have
against the Company and its directors, officers, employees, shareholders and
other persons and entities and her confirmation that she is bound by the
restrictive covenants set forth in the Employment Agreement, the Company has
agreed to provide Executive with certain severance benefits as set forth herein;

 

NOW, THEREFORE, in exchange for the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties agree as follows:

 

Section 1.                Resignation and Retirement. Executive resigns from all
positions she currently holds as an officer of the Company and from all
positions she currently holds as an officer, director or manager of each of the
Company's subsidiaries, including without limitation her positions as Vice
President - Finance and Chief Financial Officer of the Company, effective as of
March 6, 2020 (the “Resignation Date”). Executive will remain an employee of the
Company until March 31, 2020 (the “Separation Date”). Between the Resignation
Date and the Separation Date, Executive shall serve as an advisor to the interim
Chief Financial Officer of the Company and shall have such duties and devote
such time and attention to the affairs of the Company as determined by the Chief
Executive Officer of the Company. Between the Resignation Date and the
Separation Date, Executive shall be entitled to receive her base salary at the
same rate as in effect on the Resignation Date and will continue to participate
in the employee health and welfare benefit plans offered by the Company to its
employees, subject to the terms and conditions of such plans. After the
Resignation Date, Executive shall not participate in any incentive compensation
plan offered by the Company and shall not be entitled to any compensation other
than her base salary provided for in this Section 1 with respect to her service
as an employee from the Resignation Date through the Separation Date.

 



 

 

 

Section 2.                Severance Benefits.

 

(a)                  On the first regular Company payroll date following the
Separation Date, the Company shall pay to Executive in accordance with the
Company’s existing payroll practices that portion of Executive’s current base
salary which has been earned but not paid as of the Separation Date, plus the
amount of any accrued vacation through the Separation Date, and shall reimburse
Executive for any reimbursable business expenses incurred by Executive with the
prior approval of the Chief Executive Officer of the Company through the
Separation Date, but not theretofore reimbursed.

 

(b)                  The parties anticipate that Executive will have an
additional period of employment with the Company after the Resignation Date of
this Agreement and Executive wishes to provide a full release to the Company for
all claims and actions through the Resignation Date. Accordingly, Executive
understands and agrees that she will receive the below-described Severance
Benefits only if: (x) her employment is not terminated for Cause (as defined in
the Employment Agreement Section 4.3(a), (b), (c) or (e)) prior to the
Separation Date; (y) she signs and returns to the Company the Reaffirmation of
Resignation, Retirement and Release Agreement (the “Reaffirmation”), attached
hereto and incorporated herein as Exhibit B; and (z) she does not exercise the
revocation right described in the Reaffirmation. Provided, however, that if
Executive dies or suffers a Disability (as defined in the Employment Agreement)
which would prevent her execution of the Reaffirmation between the period of her
Resignation Date and Separation Date, the Reaffirmation may be executed by her
authorized Power of Attorney (in the case of a Disability) or the authorized
personal representative of her estate. If Executive meets the foregoing
conditions to payment of the Severance Benefits, the Company shall pay or
provide to Executive the following payments and benefits (collectively, the
“Severance Benefits”):

 

(i)                 Continued payment of Executive's current base salary for a
period of six months following the Separation Date, which shall be payable in
equal bi-weekly installments in accordance with the Company’s existing payroll
practices on the Company's regular payroll dates, commencing on the first
regular Company payroll date following the date the Reaffirmation becomes
effective (such effective date, the “Reaffirmation Effective Date”);

 

(ii)              A cash payment equal to one-half (1/2) of Executive’s target
bonus for the Company's fiscal year ended September 30, 2020 ("Fiscal 2020"), to
be paid by the Company, if at all, at the same time, under the same terms and
subject to the same limitations and conditions set forth in the applicable plan
that would have obtained if Executive were still employed on the date
performance bonuses are paid in respect of performance for Fiscal 2020, which
payment shall be subject to, contingent upon, and compensation for Executive’s
compliance with the provisions of the non-competition and non-solicitation
provisions as set forth in the Employment Agreement, which provisions are
incorporated by reference herein and made a part hereof as if such provisions
were set forth herein;

 



 2 

 

 

(iii)            Executive shall be entitled to exercise the 65,000 stock
options held by Executive set forth on Exhibit A. All such stock options shall
be considered vested and exercisable as of the Resignation date and shall remain
exercisable until the earlier of June 30, 2020 or the expiration date of such
stock options; and

 

(iv)             If the Executive elects continuation of health coverage
pursuant to Section 601 through 608 of the Employee Retirement Income Security
Act of 1974, as amended (“COBRA”), the Company shall reimburse the Executive an
amount equal to her monthly COBRA premiums for a period of six (6) months after
the Separation Date; provided that such payments will cease upon the Executive’s
becoming entitled to other health insurance.

 

All stock options and other equity awards held by Executive but not vested by
their terms as of the Resignation Date that are not described in this Section 2
shall be forfeited effective immediately following the resignation of
Executive’s positions as an officer of the Company on the Resignation Date.

 

Section 3.                Timing of Payment and Release. 

 

(a)                  As a condition of receiving from the Company the payments
and benefits provided for in Section 2(b) of this Agreement, which Executive
otherwise would not be entitled to receive, Executive must execute (and not
revoke) this Agreement.  Executive acknowledges that she has been advised in
writing to consult with an attorney prior to executing this Agreement. All
payments made to Executive hereunder shall be subject to appropriate payroll
deductions and other withholdings required by law. In the event of Executive’s
death or Disability (as defined in the Employment Agreement), any payment to be
made as part of the Severance Benefits that remains unpaid as of the date of
death or Disability shall be paid to Executive’s estate or spouse, as the case
may be, at the same times and subject to the same terms and conditions as
otherwise provided herein.

 

(b)                  This Agreement shall be construed to comply with Section
409A of the Internal Revenue Code of 1986, as amended (“Code Section 409A”) or
an exemption from the application of Code Section 409A. Notwithstanding anything
set forth in this Agreement, no amount payable pursuant to or as provided in
this Agreement which constitutes a “deferral of compensation” within the meaning
of Code Section 409A shall be paid unless and until Executive has incurred a
“separation from service” within the meaning of Code Section 409A. Any payments
under this Agreement that may be excluded from Code Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Code Section 409A to the maximum extent
possible. For purposes of Code Section 409A, to the extent the payment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Further, to the extent Executive is a
“specified employee” within the meaning of Code Section 409A as of the date of
Executive’s separation from service, no amount which constitutes nonqualified
deferred compensation which is payable on account of Executive’s separation from
service shall be paid to Executive before the date which is the first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
The aggregate of any payments that would otherwise have been paid before such
date shall be paid to the Participant in a lump sum on such date and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule.

 



 3 

 

 

(c)                  In consideration of the Company’s agreement to the payment
of the Severance Benefits set forth in Section 2 above and the other good and
valuable consideration indicated herein, Executive (for herself and her personal
representatives, heirs and assigns) RELEASES AND FOREVER DISCHARGES the Released
Parties (as defined below) from any and all claims (including, but not limited
to, claims for attorneys’ fees), demands, losses, grievances, damages, injuries
(whether personal, emotional or other), agreements, actions, promises or causes
of action (known or unknown) which she now has or may later discover or which
may hereafter exist against the Released Parties, in connection with or arising
directly or indirectly out of or in any way related to any and all matters,
transactions, events or other things occurring prior to the date hereof,
including all those arising out of or in connection with her employment or
former employment with the Company, or arising out of any events, facts or
circumstances which either preceded or flowed from the termination of her
employment, or which occurred during the course of Executive’s employment with
the Company or incidental thereto or arising out of any other matter or claim of
any kind whatsoever and whether pursuant to common law, statute, ordinance,
regulation or otherwise. Claims or actions released herein include, but are not
limited to, those based on allegations of wrongful discharge, failure to
represent, fraud, defamation, promissory estoppel, and/or breach of contract;
those alleging discrimination on the basis of race, color, sex, religion,
national origin, age, disability or handicap under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Rehabilitation Act of 1973, the Equal Pay Act of 1963, the Americans with
Disabilities Act of 1990, the Civil Rights Act of 1991, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act (all as amended) or any other
federal, state or local law, ordinance, rule or regulation; and those arising
under the Executive Retirement Income Security Act of 1974, all as amended
(except for qualified retirement or other benefit plans from which Executive is
entitled under the terms of such plans to receive future benefits). Executive
agrees and understands that any claims she may have under the aforementioned
statutes or any other federal, state or local law, ordinance, rule, regulation
or common law are effectively waived by this Agreement. No claims under the ADEA
arising after the execution of this Agreement are waived hereby.

 

(d)                  The parties understand and agree that, as used in this
Agreement, “Released Parties” means Bioanalytical Systems, Inc. and its
subsidiaries and all of their respective past and present officers, directors,
shareholders, employees, trustees, agents, parent companies, subsidiaries,
partners, members, affiliates, principals, insurers, any and all employee
benefit plans (and any fiduciary of such plans) sponsored by the aforesaid
entities, and each of them, and each entity’s predecessors, successors, and
assigns, and all other entities, persons, firms, or corporations liable or who
might be claimed to be liable, none of whom admit any liability to Executive,
but all of whom expressly deny any such liability. 

 

(e)                  Except as specifically provided in Section 2 and this
Section 3 or required under applicable law, Executive will not be eligible to
receive any salary, bonus or other compensation or benefits with respect to any
periods after the Separation Date; provided, however, Executive shall have the
right to receive all compensation and benefits to which she is entitled under
any benefit plans of the Company to the extent she is fully vested as of the
Resignation Date pursuant to the terms and conditions of such employee benefit
plans.

 



 4 

 

 

Section 4.                Covenant Not to Sue.

 

(a)                  Executive understands that by signing this Agreement,
Executive is agreeing that Executive has not and will not file any claims or
lawsuits against the Released Parties with any court or government agency with
the exception that this Agreement will not release (i) any non-waivable rights
Executive has, including any claims that arise after the Resignation Date or the
Reaffirmation Effective Date, as applicable; (ii) actions, or rights arising
under or to enforce the terms of this Agreement; and/or (iii) vested benefits
under any retirement or pension plan and/or deferred compensation plan. 
Further, if Executive is requested to participate in any lawsuit, other
proceeding, or investigation against any of the Released Parties, Executive
agrees to immediately notify the Company. The Parties specifically agree that,
to the extent Executive may have any non-waivable rights to file or participate
in a claim, lawsuit, or charge against any of the Released Parties, such as with
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), the Department of Labor (DOL), the Occupational Safety and Health
Administration (OSHA), or other government agency, Executive is not giving up
such right nor is Executive giving up Executive’ s right to participate
truthfully in any EEOC, NLRB, DOL, OSHA, or other government agency
investigation. However, even if Executive has a right to file or participate in
a claim, lawsuit, or charge against any of the Released Parties, Executive
agrees that, except for non-waivable claims, Executive shall not obtain, and
hereby waives Executive’ s right to, any relief of any kind from such a claim or
charge.

 

(b)                  As to any actions or claims that would not be released
because of the invalidity or unenforceability of this Agreement, Executive
understands and agrees that, except as prohibited by law, if she asserts or
brings any such actions or claims against the Company, she must repay to the
Company the Severance Benefits provided to her pursuant to this Agreement, with
legal interest. Executive and the Company agree that by executing this
Agreement, Executive has waived any claim (administrative or otherwise) she may
have under, among other things, the ADEA. If Executive files a charge alleging a
violation of the ADEA with any administrative agency or challenges the validity
of this waiver and release of any claim she might have had under the ADEA, she
will be required to repay to the Company the Severance Benefits provided by it
pursuant to this Agreement, or pay to the Company any other monetary amounts
(such as attorneys’ fees and/or damages), as a condition precedent to filing
such a claim, only if and to the extent the recovery of any such amounts by the
Company is otherwise authorized by law. This Agreement is not to be interpreted
by either party or by any third party as an effort to interfere with the
protected right to file a charge or participate in an investigation or
proceeding under the ADEA.

 

Section 5.                Acknowledgment of No Wages or Payments Owed. Executive
and the Company agree that the Company has paid or will pay Executive all
salary, benefits and compensation of any nature (including any and all accrued
but unused vacation time), due and owing in accordance with the payroll schedule
in existence at the time of this Agreement. No additional salary, benefits, or
compensation of any nature is payable unless specifically provided for herein.

 



 5 

 

 

Section 6.                Non-disparagement. In consideration of receipt of the
Severance Benefits and the promises made by the Company in this Agreement,
Executive agrees not to make any false, negative or disparaging remarks or
comments to any person and/or entity about the Company; make any statement that
may subject the Company to potential embarrassment, humiliation or any other
negative consequence; or make any public statement, including but not limited
to, any statement to the media or to any Company employee, regarding the
separation of her employment with the Company, except as specifically approved
by the Board of Directors. For its part, the Company’s agrees that its current
directors, officers, and senior leadership team (those holding the title of
“Vice President”) will not make any false or disparaging remarks or comments to
any person and/or entity about Executive, including, but not limited to, not
making any statement to the media, internal Company communication, formal or
informal, and externally in print or electronic media, except as agreed in, or
consistent with, the press release referenced below. The Company and Executive
acknowledge and agree that nothing in this Section 6 shall be construed to
prohibit any truthful statements made in response to any legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

 

Section 7.                Continued Cooperation. Executive agrees that (a) she
will attend the Company's Annual Meeting of Shareholders to be held on March 19,
2020 at the Company's offices and, in her role as proxy for Company
shareholders, she will vote all Company shares for which she has been designated
as proxy by a Company shareholder as directed by such holder (or, if no
direction is given, for approval) on each and every matter set forth in the
Company's proxy statement relating to the Annual Meeting and, with respect to
any matter not set forth in the proxy statement relating to the Annual Meeting
that is properly brought before the Annual Meeting, in accordance with the
recommendation of the Board of Directors, and (b) during the period in which
Executive is receiving any of the Severance Benefits set forth in Section 2,
Executive shall respond, within a reasonable amount of time, to inquiries that
the Company may have from time to time with regard to matters in which Executive
was involved in during the course of her employment and/or about which Executive
has knowledge as a result of her employment with the Company. It is understood
and agreed that such continued cooperation will not unreasonably interfere with
Executive’s subsequent employment or responsibilities outside of any subsequent
employment. The Company agrees to be responsible for any reasonable and
necessary expenses incurred by Executive in connection with such continued
cooperation.

 

Section 8.                Return of Property; Termination of Perquisites.
Executive hereby certifies that, on or prior to the Separation Date, she will
return to the Company, all of the Company’s property in Executive’s possession
or control, including, but not limited to, any cell phone, computer, equipment,
keys, access cards or fobs, passwords, portable computer drives and documents
(electronic or hard copy). On or before the Separation Date, the Company shall
remove all Company information from Executive’s cell phone and thereafter shall
return the cell phone to Executive and shall transfer to Executive the telephone
number associated with her cell phone. All perquisites provided by the Company
to Executive shall terminate and no longer be provided or paid for by the
Company as of the Separation Date.

 



 6 

 

 

Section 9.                Confidentiality, Restrictive Covenants and Assignment
of Inventions. Executive acknowledges and agrees that her covenants and
obligations and the rights and remedies of the Company regarding
confidentiality, restrictive covenants and the assignment of inventions in
Sections 3.1, 3.2, 3.3 and 5.11 of the Employment Agreement continue in full
force and effect and such obligations are incorporated herein by reference as if
fully set forth.

 

Section 10.            Entire Agreement. This Agreement, including the sections
of the Employment Agreement incorporated by reference herein as provided in
Section 9 hereof, sets forth the entire agreement between the parties hereto and
supersedes the Existing Agreements and any other prior agreements or
understandings between the parties. Executive acknowledges that Executive has
not relied on any representations, promises, or agreements of any kind made to
Executive in connection with Executive’ s decision to accept this Agreement,
except for those set forth in this Agreement.

 

Section 11.            Amendment; Waiver. This Agreement may not be modified,
altered or changed except in writing and signed by all parties hereto. Any
waiver by Executive or the Company of a breach of any of the provisions of this
Agreement must be in writing and shall not operate or be construed as a waiver
of any of the rights and privileges of Executive or the Company under this
Agreement or of any subsequent breach.

 

Section 12.            Severability. The provisions of this Agreement are
severable, and should any provision be declared invalid or not enforceable, the
remaining provisions of the Agreement shall not be affected thereby unless such
reading shall operate to deprive a party of the overall benefit of the bargain
as agreed to herein.

 

Section 13.            Attorney Fees. Executive agrees that she will be solely
and individually responsible for compensating any attorney(s) for any services
they have rendered to or for her in connection with the review of this Agreement
or any other matters whatsoever.

 

Section 14.            Non-Admission of Liability. It is understood and agreed
that the Company has denied and continues to deny that it is liable to Executive
on any theory, and that nothing in this Agreement, including, but not limited
to, the payment of the Severance Benefits and other valuable consideration set
forth in Section 1 hereof, constitutes an admission by the Company of any fact,
damage or liability to Executive on any theory.

 

Section 15.            Other Acknowledgments. Executive hereby represents and
certifies that Executive: (a) has carefully read all of this Agreement; (b) has
been given a fair opportunity to discuss and negotiate the terms of this
Agreement by and through legal counsel; (c) understands the provisions of this
Agreement; (d) has determined that it is in her best interest to enter into this
Agreement; (e) has not been influenced to sign this Agreement by any statement
or representation by Company or any of its representatives not contained in this
Agreement; and (f) enters into this Agreement knowingly and voluntarily.

 

Section 16.            Successors and Assigns. Executive shall not assign or
transfer any of her rights or obligations under this Agreement to any individual
or entity.  The Company may assign its rights hereunder to any of its affiliates
or to any individual or entity who or that shall acquire or succeed to, by
operation of law, or otherwise, all or substantially all of the assets of the
Company or the Company’s business.  All provisions of this Agreement are binding
upon, shall inure to the benefit of, and are enforceable by or against, the
parties and their respective heirs, executors, administrators or other legal
representatives and successors and permitted assigns.

 



 7 

 

 

Section 17.            Governing Law; Jurisdiction. The laws of the State of
Indiana shall govern the validity, performance, enforcement, interpretation, and
other aspects of this Agreement, notwithstanding any state’s choice of law
provisions to the contrary. The parties intend the provisions of this Agreement
to supplement, but not displace, their respective obligations and
responsibilities under the Indiana Uniform Trade Secrets Act. Any proceeding to
enforce, interpret, challenge the validity of, or recover for the breach of any
provision of, this Agreement shall be filed in the courts of the State of
Indiana or the United States District Court sitting in Indianapolis, Indiana,
and the parties hereto expressly waive any and all objections to personal
jurisdiction, service of process or venue in connection therewith.

 

Section 18.            Right to Revoke Agreement. The parties hereby acknowledge
and agree that Executive will have 21 calendar days to review this Agreement and
that this Agreement may be revoked by Executive within 7 calendar days after she
signs it. This Agreement shall not be effective or enforceable until the 7
calendar-day revocation period has expired. Furthermore, the offer to make the
Severance Benefits to Executive and provide the other benefits and consideration
set forth herein, shall expire and be deemed automatically withdrawn by the
Company if not accepted and this Agreement signed within 21 calendar days. The
parties acknowledge and agree that any modification to this Agreement proposed
or agreed to by the parties shall not restart the 21 calendar day period noted
above.

 

Section 19.            No Impact on Indemnification or Insurance Rights. Nothing
in this Agreement shall impair or otherwise affect (a) Executive’s rights to
exculpation from liability, indemnification and advancement of expenses provided
to former officers of the Company under the Company’s Second Amended and
Restated Articles of Incorporation, as amended, and Second Amended and Restated
By-laws, as amended (collectively, the “Charter Documents”), or (b) any
insurance coverage provided to former officers of the Company under the
Company’s director’s and officer’s insurance policies in force from time to
time; provided that nothing in this Agreement shall prevent the Company from
amending its Charter Documents or amending or canceling any such insurance
policies in any respect; and provided, further, that the Company shall not be
required to maintain any specified level of such insurance coverage.

 

[Signatures on next page]



 



 8 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date(s) set forth below.

 



   

BIOANALYTICAL SYSTEMS, INC.

        /s/ Jill C. Blumhoff   By: /s/ Robert Leasure, Jr. Jill C. Blumhoff    
Robert L. Leasure, Jr., President and Chief Executive Officer                
March 6, 2020   March 6, 2020 Date   Date



 



 9 

 

 

Exhibit A

To

Resignation and General Release Agreement

 

Exercisable Stock Options*

 

Grant Date Number of Shares Exercise Price

Expiration Date

 

09/15/2015 10,000 $1.70 9-14-2025 05-13-2016 10,000 $0.94 05-12-2026 10-27-2017
20,000 $1.94 10-26-2025 02-08-2019 25,000 $1.42 02-8-2029         Total 65,000  
 

 

 

*       Options are exercisable until the earlier of June 30, 2020 or the
expiration date of such stock options.

 



 10 

 

 

Exhibit B

To

Resignation and General Release Agreement

 

To be signed on Executive’s last day of employment.

 

Reaffirmation of Resignation and General Release Agreement

 

1.       I, the undersigned, hereby reaffirm the terms of the Resignation and
General Release Agreement, dated * (“Release Agreement”) previously entered into
between Bioanalytical Systems, Inc. (the “Company”) and me, which agreement is
hereby incorporated by reference into this Reaffirmation of Resignation and
General Release Agreement (“Reaffirmation”). I hereby reaffirm that I have
complied with all the terms of the Release Agreement and that I will continue to
do so. I also reaffirm and agree to all the terms of the Release Agreement. This
Reaffirmation shall not apply to rights or claims that may arise after the date
the parties sign this document.

 

2.       By signing this Reaffirmation, I acknowledge that I have read it and
understand it. I understand that I am giving up rights and possible legal and/or
administrative claims by signing it. I agree to all of the terms and conditions
contained in the Release Agreement. I am aware of my right to consult an
attorney before signing this Reaffirmation and I acknowledge that the Company
has advised me that I should do so, and that I have done so.

 

3.       I understand that I have previously been given at least twenty-one (21)
calendar days to consider whether I wish to sign this Affirmation. I understand
that I have seven (7) calendar days after signing this Reaffirmation to revoke
my release of claims under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act pursuant to this Reaffirmation. I have
signed this Reaffirmation knowingly and voluntarily.

 

4.       I also understand that if I exercise my right not to sign this
Reaffirmation or my right to revoke this Reaffirmation, I will not receive the
Severance Benefits described in the Release Agreement, but will instead receive
the total gross amount of $10.00 in consideration of my execution of the Release
Agreement.

 



  Date: Jill C. Blumhoff           BIOANALYTICAL SYSTEMS, INC.           Date:
Signature     Chief Human Resources Officer         Title           William D.
Pitchford     Printed Name    



 



 11 

 

 

